Citation Nr: 1301139	
Decision Date: 01/11/13    Archive Date: 01/16/13

DOCKET NO.  10-08 430	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 70 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a compensable disability rating for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

Michael Wilson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1966 to December 1968, including service in the Republic of Vietnam.  His awards and decorations include the Combat Infantryman Badge, the Purple Heart Medal, the Silver Star Medal, and the Bronze Star Medal with "V" device.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which, in relevant part, granted service for PTSD and assigned an initial 10 percent disability rating, effective January 21, 2009, and continued the Veteran's noncompensable (zero percent) disability rating for service-connected bilateral hearing loss.  

The Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ) in December 2011.  A transcript of that hearing is of record.

At his hearing the Veteran made statements that are construed as raising a claim for service connection for sleep apnea.  This issue is referred to the RO for initial adjudication.

In March 2012, the Board remanded the Veteran's claims on appeal for further development.  In a subsequent October 2012 rating decision, the Appeals Management Center (AMC) increased the Veteran's disability rating for service-connected PTSD to 70 percent, effective January 21, 2009.



FINDINGS OF FACT

1.  The Veteran's PTSD is manifested by symptoms such as continued depression, anxiety, irritability, difficulty sleeping, recurrent dreams, intrusive thoughts, flashbacks, obsessive behavior, and some suicidal thoughts, consistent with symptoms of occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking or mood; but without symptoms approximating total social and occupational impairment.  

2.  The Veteran has had no more than level I hearing impairment in the right ear and level III hearing impairment in the left ear during the pendency of his appeal.  


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess of 70 percent for service-connected PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.126, 4.130, Diagnostic Code (DC) 9411 (2012).

2.  The criteria for a compensable disability rating for service-connected bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.85, 4.86 DC 6100 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate a claim.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(b) (2012); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b) (2012).  This notice must be provided prior to an initial unfavorable decision on the claim by the Agency of Original Jurisdiction.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).

With respect to his hearing loss claim, the Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Prinicipi, 353 F.3d 1369 (Fed. Cir. 2004).  An RO letter dated in May 2009 informed the Veteran of all of the elements required by 38 C.F.R. § 3.159(b), as stated above.  

With respect to PTSD, the Veteran is challenging the initial evaluation assigned following the grant of service connection.  Courts have held that once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlop v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, the duty to notify has been met to the extent necessary with respect to that claim.

Regarding the duty to assist, the RO has obtained the Veteran's private treatment records and his VA treatment records.  The Veteran has additionally been afforded multiple VA examinations with respect to the issues on appeal.  

The RO/AMC substantially complied with the Board's October 2011 remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).  

The Board specifically instructed the RO/AMC to obtain treatment records from the Vet Center in Killeen Heights, Texas, pertaining to his treatment for PTSD, and to schedule him for new and contemporaneous VA examinations to assess the current severity of his service-connected PTSD and bilateral hearing loss.  Treatment records dated from December 2008 to December 2010 were obtained from the Killeen Heights Vet Center and the Veteran was afforded an adequate VA audiological examination that assessed the severity of his bilateral hearing loss in April 2012, and an adequate VA psychiatric examination that assessed the severity of his PTSD in March 2012.  Accordingly, VA's duty to provide thorough and contemporaneous VA examinations has been met.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

Moreover, the April 2012 VA examiner described the functional effects caused by the Veteran's hearing loss in the examination report, as required by Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  

The Veteran testified at a hearing in support of his claims before the undersigned in December 2011.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeal for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that VA employees, including Board personnel, have two duties in conducting hearings.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.

Here, during the hearing, the issues were identified.  The VLJ and the Veteran's representative asked specific questions, directed at identifying outstanding evidence that could substantiate the claims.  He was asked about treatment and was asked questions aimed at eliciting evidence that he had symptoms meeting the criteria for higher ratings.  Information provided at the hearing lead to the Boards remand to get treatment records and afford him new examinations.  As such, the Bryant duties were met.  

Accordingly, the duty to assist has been satisfied and there is no reasonable possibility that any further assistance to the Veteran by VA would be capable of substantiating his claims.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, the Board finds that no prejudice results to the Veteran in adjudicating his claims on the evidence of record, as this evidence adequately addresses the pertinent rating criteria and is sufficient for the Board to consider the functional effects of his service-connected disabilities.  

II.  Disability Ratings

Disability ratings are based on the average impairment of earning capacity resulting from a disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2012).  An evaluation of the level of disability present includes consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10 (2012).  Separate diagnostic codes identify the various disabilities.  

Where there is a question as to which of two evaluations shall be applied, the higher evaluations will be assigned if the disability more closely approximates the criteria required for that rating.  38 C.F.R. § 4.7 (2012).  Otherwise, the lower rating will be assigned.  Id.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2012). 

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  See 38 C.F.R. §§ 4.1, 4.2, 4.41 (2012).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  See 38 C.F.R. §§ 4.2 (2012); Peyton v. Derwinski, 1 Vet. App. 282 (1991).

In Fenderson v. West, 12 Vet. App 119 (1999), the Court emphasized the distinction between a new claim for an increased evaluation of a service-connected disability and a case where a veteran expresses dissatisfaction with the assignment of an initial disability evaluation where the disability in question has just been recognized as service-connected.  In such a case, VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim-a practice known as "staged rating."  See also Hart v. Mansfield, 21 Vet. App 505 (2007).

Where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Nevertheless, the Veteran's entire history is reviewed in the assignment of the disability evaluation.  See 38 C.F.R. § 4.1 (2012); see also Francisco v. Brown, 7 Vet. App. 55 (1994).  The Court has held that the Board must also consider the application of staged ratings when determining the present level of a disability for an increased evaluation claim.  See Hart, 21 Vet. App. 505.  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.  

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is not allowed.  See 38 C.F.R. § 4.14 (2012).

The Veteran bears the burden of presenting and supporting his claims for benefits.  38 U.S.C.A. § 5107(a) (West 2002).  In its evaluation, the Board considers all information and lay and medical evidence of record.  38 U.S.C.A. § 5107(b) (West 2002).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board gives the benefit of the doubt to the claimant.  Id.

      A.  PTSD

The criteria for evaluating PTSD are found at 38 C.F.R. § 4.130, Diagnostic Code 9411, and the disability is rated under the General Rating Formula for Mental Disorders.  Under this formula, a 10 percent evaluation is warranted for occupational and social impairment due to mild or transient symptoms which decrease wore efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.  38 C.F.R. § 4.130 (2012).

A 30 percent evaluation is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily), with routine behavior, self-care, and conversation normal, due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  Id.

A 50 percent evaluation is warranted where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands, impairment of short and long-term memory; impaired judgment; impaired abstract thinking; disturbance of motivation and mood; and difficultly in establishing and maintaining effective work and social relationships.  Id.

A 70 percent evaluation is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation requires total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.

Symptoms listed in the VA's general rating formula for mental disorders serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating, and are not intended to constitute an exhaustive list.  See Mauerhan v. Principi, 16 Vet. App. 436, 442-44 (2002).  The nomenclature employed in the rating formula is based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (DSM-IV).  See 38 C.F.R. § 4.130 (2012).  

According to the applicable rating criteria, when evaluating a mental disorder, the frequency, severity, duration of psychiatric symptoms, length of remissions, and the Veteran's capacity for adjustment during periods of remission must be considered.  See 38 C.F.R. § 4.126(a) (2012).  In addition, the evaluation must be based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  Further, when evaluating the level of disability from a mental disorder, the extent of social impairment is considered, but the rating cannot be assigned solely on the basis of social impairment.  See 38 C.F.R. § 4.126(b) (2012).

In March 2009, the Veteran was afforded an initial VA contracted PTSD examination, in connection with his service connection claim.  The Veteran reported to the examiner that his current psychiatric symptoms included experiencing a lot of emotion (i.e., crying), whenever he reads or watches a movie; experiencing sleep disturbance, including excessive dreaming with some war related dreams, nearly every night; feeling uncomfortable whenever he was around people; and experiencing combat related memories sporadically.  

He reported that his symptoms were mild to moderate and that they usually lasted as long as he was in the presence of a precipitating factor.  His dreams, however, often last most of the night and his recollection of war memories lasted from a few minutes to several minutes at a time.  

The Veteran described his relationship with his wife and children as "excellent," He characterized his social relationships as "fair" and consisting mostly of participation in church activities.

The examiner noted that the Veteran persistently re-experienced traumatic events through recurrent intrusive distressing recollections of events and recurrent distressing dreams about the events.  He persistently avoids the stimuli associated with the traumas as indicated by his efforts to avoid thoughts, feelings, or conversations associated with the trauma.  He additionally has persistent increased arousal as indicated by his sleep disturbance and irritability and outbursts of anger.  The examiner noted that the Veteran did not have a history of assaultiveness or of suicide attempts. 

Upon examining the Veteran's mental status, the examiner noted that the Veteran did not have any impairment of thought process or memory, or impairment of communication.  He did not exhibit any irrelevant, illogical or obscure speech patterns.  He did not have delusions or hallucinations, and he did not exhibit inappropriate behavior, or obsessive or ritualistic behavior that interfered with his routine activities.  He did not have any impaired impulse control.  

The Veteran reported that he did not have any suicidal plan or intent or homicidal plan or intent.  He additionally reported that he did not have panic attacks.  The examiner noted that the Veteran was able to maintain minimal personal hygiene and to accomplish other basic activities of daily living.  

The Veteran did report having depression or a depressed mood to a minimal degree three to four times per week.  He additionally reported having minimal anxiety sporadically.  The examiner noted that she found no psychiatric symptoms other than mild to moderate sleep impairment almost every night.  

The examiner diagnosed a depressive disorder, not otherwise specified, but noted that PTSD symptoms had minor effects on his everyday functioning, and that his PTSD symptoms were transient or mild, which decreased his work efficiency and ability to perform occupational tasks only during periods of significant stress.  She assigned a GAF of 75. 

In an addendum later in March 2009, the examiner indicated that the Veteran's diagnosis should additionally included PTSD, and that his symptoms of depression were present at all times along with exacerbations of the depressive symptoms, meeting the criteria for a major depressive episode.  She additionally noted that his depression is part of his PTSD.  

The claims file contains the Veteran's treatment records from the Vet Center in Killeen Heights, Texas, reflecting ongoing counseling from December 2008 to December 2010.  The Veteran reportedly attended his first session in December 2008 with a friend who was also a client of the Vet Center and a medic.  This friend indicated to the clinician that the Veteran had severe PTSD, but that he did not want to admit it.  He reported that the Veteran had been a workaholic but since slowing down in his work, had had more time to think and reflect on his Vietnam experiences.  He reportedly suffered from guilt for being taken out of action after being wounded.  

The clinician noted that the Veteran exhibited compulsion with his work and with thinking about Vietnam, and obsessions about findings buddies to talk about "the good times."  He additionally exhibited hyperarousal, being constantly moving, and hypervigilance, apparently looking for good places for an ambush while driving.  The Veteran reported not having flashbacks or dreams, but that he would wake up in a sweat.  He additionally reported that did not see, hear or smell things from the war zone, but when talking about his experience, it would appear to him that it was currently happening.  The clinician noted that the Veteran appeared anxious within normal limits, and that he was oriented in all spheres.  He did not exhibit any evidence of homicidal or suicidal ideation.  

On a January 2009 treatment plan, the clinician noted that the Veteran reported anxiety, anger, flashbacks, dreams, inhibited sleep of about two to three hours per night, restlessness, avoidance, and withdrawal.  He exhibited behavioral symptoms of sleep disorder, increased arousal, avoidance, and rapid pressure speech.  Subsequent treatment plans indicated substantially similar symptoms.

The Veteran was seen by the same clinician two times in January 2009 with similar findings.  During the latter session, he reported that since he has been working as a rancher, he has not been around people very much, and that that has helped him.  He reported treating his children very poorly due to wanting them to "under disciple," as if they were in the Army.  He reported often treating his wife the same way.  

During a session in February 2009, the Veteran reported being worried about the things of the world.  In March 2009, he reported that his sleep level had gone down and that he had been having more dreams and flashbacks due to talking about things that happened in Vietnam.  In a later session in March 2009, he indicated that he was experiencing more stress.  In an April 2009 session, he indicated that his stress level was not as high, but that he was only sleeping about four to five hours per night.  He additionally reported that his dreams had become less frequent, but that he had flashbacks especially when he is out on his ranch.

In a session in May 2009, the Veteran reported that his stress had increased because he was out of the cow business.  He reported that he was getting to the point that his neighbors were becoming a problem.  He reported having mixed emotions and wondering why he did not die in Vietnam.  He related experience where a solider from the other side looked at him but did not fire his weapon, and the Veteran killed him.  

In a session later in May 2009, he reported feeling stress and being irritated due to heat and politics.  He reported that his Vietnam experiences were not bothering him as much.  He still reported sleeping only about five hours at night.  

He cancelled one session in May 2009, because he was having trouble rounding up cattle for a sale the next day.  The next day he reported that he was doing well.

In July 2009, he reported only sleeping about four hours at night.  In August 2009, he reported higher stress levels due to having to put down his hunting dog that had for almost 14 years.  He again reported only getting about five hours of sleep at night.  In September 2009, he indicated that was thinking about Vietnam more and that he was not sleeping.  He reported not having as many dreams but that he would keep waking up.  

In his September 2009 notice of disagreement, he indicated that he suffered from flashback, nightmares, hypervigilance, exaggerated startle response, trouble sleeping, adverse reactions to external stimuli (e.g., helicopters), limited recall of events, inappropriate anger, depression, panic attacks, and memory loss.  

In Vet Center counseling records dated in October 2009, he reported that in spite of taking medication, this did not help with his sleep or shaky legs.  In November 2009, he reported being very angry about the shooting incident at Fort Hood.  He reported that he had not been sleeping, and that he had been having more dreams.  He also reported experiencing continuing flashbacks of Vietnam.  

In January 2010, the Veteran reported that he was angry about the holidays and one son-in-law who irritated him.  He reported that he gets angry and blows up, but did not know why.  He reported having a brief thought about suicide which passed but then came up again later.  The clinician noted that he appeared anxious but oriented in all spheres, and his thinking was organized, consistent with all prior consultations.  In February 2010, the clinician noted for the first time that the Veteran was relaxed, and oriented in all spheres.  His thinking was organized and he did not show any evidence of suicidal or homicidal ideation.  The clinician noted similar findings in all remaining counseling reports.  

In a February 2010 statement, he indicated that he suffered from panic attacks at least once per week, as well as impaired short term memory, that he had no close friends, that he worked alone when possible, that he became angry easily, that he suffered flashbacks day and night, that he had trouble sleeping, and that he sometimes would think that he was seeing "Charlie."  

In March 2010, the Veteran reported doing better but that he still was not sleeping very well because of his dreams.  He reported that he still would wake up in a cold sweat.  He reported feeling angry that U.S. forces were not allowed to fight and win in Vietnam.  In April 2010 he again reported having trouble sleeping and dreaming a lot.  He also reported having racing thoughts.  The clinician recommended that he visit a psychiatrist for more help and perhaps medication.  

In May 2010, he reported feeling depressed for a week, and again reported having trouble sleeping, and having a nightmare that was difficult to deal with.  The clinician again suggested that consult with a psychiatrist, but indicated that he knew the Veteran would not do so.  In July 2010, he reported being very angry about the heat and law breakers.  He reported that his stress level was high.  During a September 2010 session, the Veteran expressed anger with a Senate vote and reflected on his experiences of being wounded in Vietnam and lying in a field hospital and thinking about the guy that shot him.  

During his December 2011 Board hearing, the Veteran testified that mood swings caused him to change his full-time career to ranching.  H reported that he had worked full time as a rancher since 1999.  He had a few friends but avoided crowds and seldom saw people in his work as a rancher.  He indicated that his symptoms had increased.  He said that he got emotional and had difficulty expressing himself.

Following the Board's March 2012 remand, the Veteran was afforded a new and contemporaneous VA examination in March 2012.  The Veteran reported to the examiner that he was doing well with his wife and that he had a really good relationship with his children.  He reported that he had one or two friends that he would see on a fairly regular basis.  

He reported that he enjoyed woodworking and working on old cars, and that he still spent a lot of time maintaining his ranch.  He reported that he retired in May 2009, selling his cows, and that he later sold his goats in May 2011.  He reported that drought had a lot to do with his retirement.  He reported that he had been receiving counseling at the Vet Center, but that he was feeling more down afterward and that he did not return after December 2010.  

The Veteran noted that symptoms of PTSD had been worse in general over the prior three years and that going to reunions made things worse.  He reported that he considered not going to anymore reunions because of his symptoms.  

On examination, the Veteran's PTSD symptoms included a depressed mood, anxiety, and chronic sleep impairment.  The examiner noted that the Veteran persistently re-experienced traumatic events through recurrent and distressing recollections of traumatic events, including images, thoughts or perceptions; recurrent distressing dreams of the event; acting or feeling as if the traumatic events were recurring, including a sense of reliving the experience, illusions, hallucinations, and dissociative flashbacks; intense psychological distress at exposure to internal or external cues that symbolize or resemble an aspect of the traumatic event; and physiological reactivity on exposure to internal or external cues that symbolize or resemble an aspect of the traumatic event.  

The Veteran exhibited persistent avoidance of stimuli associated with his in-service trauma and numbing of general responsiveness through efforts to avoid thoughts, feelings or conversations associated with the trauma; efforts to avoid activities, places or people that arouse recollections of the trauma; an inability to recall an important aspect of the trauma; a markedly diminished interest or participation in significant activities; restricted range of affect; and a sense of a foreshortened future.  

Persistent symptoms of increased arousal were shown by his difficulty falling or staying asleep, irritability or outbursts of anger, difficulty concentrating, and hypervigilance.  The examiner noted that the Veteran's symptoms caused clinically significant distress or impairment in social, occupational, or other important areas of functioning.  

The examiner opined that the severity of the Veteran's PTSD reached a level of occupational and social impairment consistent with an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  

Regarding the Veteran's employability, the examiner indicated that the Veteran's PTSD symptoms did not appear to cause frequent impairment in his occupational functioning, although his irritability could cause occasional discord with coworkers.  His anxiety and intrusive memories could also lead to occasional decrease in work efficiency and/or intermittent periods of inability to perform occupational tasks if he were employed.  The examiner assigned a GAF of 65.

A Global Assessment of Functioning (GAF) rating is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994).  The DSM-IV contains a GAF scale, with scores ranging from zero to 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health-illness.  Higher scores correspond to better functioning of the individual.

An examiner's classification of the level of psychiatric impairment, by words or by a GAF score, is to be considered but is not determinative of the percentage rating to be assigned.  See VAOPGCPREC 10-95.  

GAF scores ranging from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  Scores ranging from 71 to 80 reflect transient symptoms and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument); and no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in schoolwork).  See American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th. ed., 1994).  

In this case, the GAF score of 70-75 assigned during his March 2009 VA examination, reflects slight impairment in social, occupational or school functioning; and GAF score of 65 during his March 2012 VA examination is indicative of mild impairment.  

The Veteran has been shown to have symptoms such as disturbances of mood, with frequent irritability, some obsessional rituals through excessive work, repeated depression, some difficulty in adapting to stressful circumstance such as with his family and in working with other ins a work setting, and he has reported suicidal thoughts on at least two occasions, consistent with some of the symptoms described in the examples for a 70 percent evaluation.  See Mauerhan, 16 Vet. App. at 442-44.  

The Veteran has not been shown to have any of the symptoms listed in the examples for the next highest, 100 percent, rating.  He has not been shown to have gross impairment in thought process or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting himself or other, intermittent inability to perform activities of daily living, or disorientation to time or place.  While he has reported having some memory loss, he has not suggested that this has extended to names of close relatives, his occupation, or his own name.  

Most importantly, he has not been shown to have total social and occupational impairment.  He has reportedly maintained good relationships with his wife and children and has maintained some other social relationships.  While he reported on the most recent examination that he had retired from ranching approximately one year earlier, he did not attribute this to PTSD and VA examiners have assigned GAFs indicative of much less than total occupational impairment.  It should also be noted that while the Veteran's report would indicate that he retired in approximately April 2011; his testimony in December 2011 indicated that he remained engaged in full time ranching and the audiology examination conducted a month after the March 2011 PTSD examination noted the Veteran's report that hearing loss did not affect him occupationally, because he currently worked alone.

Accordingly, the Board finds that the weight of the evidence is against a finding that the manifestations of PTSD meet or approximate the criteria for a rating in excess of 70 percent.  

      B.  Bilateral Hearing Loss

Evaluations of defective hearing are based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination testing together with the average hearing threshold level as measured by puretone audiometry tests in the frequencies 1,000, 2,000, 3,000 and 4,000 Hertz.  See 38 C.F.R. § 4.85, DC 6100 (2012).  

To evaluate the degree of disability from defective hearing, the rating schedule requires assignment of a Roman numeral designation, ranging from I to XI.  Id.  Pursuant to VA's rating schedule, the assignment of a disability rating for hearing impairment is derived by a purely mechanical application of the rating schedule to the numeric designations derived from the results of audiometric evaluations.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  

Other than exceptional cases, VA arrives at the proper designation of hearing loss in each ear by mechanical application of Table VI; Table VII is then applied to arrive at a rating based upon the respective Roman numeral designations for each ear.  Id.

For exceptional patterns of hearing impairment, 38 C.F.R. § 4.86 is applicable.  Specifically, when pure tone threshold levels are 55 decibels or higher at each of the four specified frequencies, i.e., at 1000, 2000, 3000 and 4000 Hertz, or when the puretone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, the higher Roman numeral designation between application of Table VI and Table VIa must be determined and applied.  As demonstrated below, there is no evidence of an exceptional pattern of hearing loss in the Veteran's case.

The severity of the Veteran's hearing loss was first evaluated during the pendency of his appeal during a February 2009 VA audiological consultation.  During the evaluation, the Veteran reported having frequent speech recognition difficulty, especially in the presence of background noise.  Audiometric testing performed during that examination revealed the following results, with puretone thresholds recorded in decibels: 



HERTZ



1000
2000
3000
4000
RIGHT
30
40
60
90
LEFT
30
45
85
90

The average pure tone threshold for the frequencies from 1000 to 4000 Hertz was 55 decibels in the right ear and 62.5 decibels in the left ear.  Speech recognition testing revealed a score of 100 percent for the right ear and 92 percent for the left ear.  Based on the severity of his hearing loss, the Veteran was noted to be a candidate for binaural amplification.  These audiometric and speech recognition testing results equate to an assignment of level I hearing impairment for the right ear and level II hearing impairment for the left ear.  This numeric assignment equates to a noncompensable disability rating upon application of Tables VI and VII.  See 38 C.F.R. § 4.85 (2012).  

Although the claims file contains multiple VA audiological reports referencing the fitting and adjustment of hearing aids for the Veteran, these reports associated with the function of his hearing aids have not described the severity of his hearing loss.

The severity of the Veteran's hearing loss was later evaluated during his most recent April 2012 VA examination.  During the examination, the Veteran reported that his hearing loss no longer affected his ability to work because he worked alone as a rancher.  He explained, however, that in his prior position in sales, his hearing loss was detrimental because he had difficulty hearing his clients, especially in the presence of background noise.  The results of audiometric testing performed during the VA examination were as follows, with puretone thresholds recorded in decibels: 



HERTZ



1000
2000
3000
4000
RIGHT
30
40
60
90
LEFT
30
45
85
90

The average pure tone threshold for the frequencies from 1000 to 4000 Hertz was again 55 decibels for the right ear and 62.5 decibels for the left ear.  Maryland CNC speech recognition testing revealed a score of 96 percent for the right ear and 92 percent for the left ear.  A later notation in the examination report, however, indicated that speech discrimination testing at 70 decibels of hearing loss rendered a speech recognition score of 88 percent of the left ear.  These audiometric and speech recognition testing results equate to an assignment of level I hearing impairment for the right ear and level III hearing impairment for the left ear, if the 88 percent speech recognition score is used.  In any event, this assignment again equates to a noncompensable disability rating upon application of Tables VI and VII.  See 38 C.F.R. § 4.85 (2012).  

In concluding the April 2012 VA examination report, the examiner noted that it was expected that Veteran hearing loss would result in some difficulty understanding speech in noisy settings when not facing the speaker, or when talking over the phone.  However, the examiner indicated that with amplification, the Veteran's hearing loss should not significantly affect his vocational potential or limit participation in most work activities.  

Considering all of the evidence of record, the Board finds that the Veteran is not entitled to a compensable schedular disability rating for his service-connected bilateral hearing loss, as there is no evidence of record suggesting that his hearing loss was of such a severity as to merit a compensable, 10 percent, disability rating.  The severity of the Veteran's hearing loss has never exceeded Roman numeral III for his left ear or Roman numeral I for his right ear.  See 38 C.F.R. § 4.85 Tables VI and VII (2012).  Such loss does not meet or approximate the criteria for a compensable rating.

Additionally, the Board acknowledges the Veteran's testimony and statements regarding his hearing loss, and his report to the April 2012 VA examiner regarding the difficulties he has endured because of his hearing loss.  As noted above the Veteran indicated that there was no occupational impairment, and the examiner found that there should not be significant work impairment.  While the Board has taken the Veteran's competent lay testimony and the VA examiner's remarks into consideration, his described symptomatology does not alter the Board's rating assignment.

Based on the foregoing, the Board finds that a preponderance of the evidence is against a compensable disability rating for bilateral hearing loss.  While the Board has considered the applicability of the benefit-of-the-doubt doctrine, a preponderance of the evidence is against the Veteran's claims.  See 38 U.S.C.A. § 5107(a) (West 2002); Ortiz v. Principi, 274 F. 3d. 1361, 1365 (Fed. Cir. 2001).  Therefore, the Veteran's claims for increased disability ratings for his service-connected PTSD and bilateral hearing loss must be denied.  

III.  Extraschedular Consideration and TDIU

The rating schedule represents as far as is practicable, the average impairment of earning capacity.  Ratings will generally be based on average impairment.  See 38 C.F.R. § 3.321(a), (b) (2012).  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2012).  

The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether referral for an extraschedular rating is warranted: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The symptoms associated with the Veteran's service-connected disabilities (i.e., irritability, recurrent intrusive thoughts and nightmares, sleep impairment, obsessive and compulsive behavior, flashback, anxiety, depression, and difficulty hearing conversational speech or phone conversations) resulting in impairment in social and occupational function are contemplated by the rating criteria set forth above, and the applied rating criteria reasonably describe these service-connected disabilities.  The rating criteria are, therefore, adequate to evaluate the Veteran's PTSD and his bilateral hearing loss and referral for consideration of an extraschedular rating is not warranted for either claim.

Similarly, the rating criteria for hearing loss are meant to compensate for functional impairment from hearing loss.  See 38 C.F.R. § 4.1 (2012) (the rating schedule is meant to compensate for average impairment in earning capacity, including considerable time lost from work consistent with the percentage assigned); 

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that the question of entitlement to a total rating based on individual unemployability (TDIU) due to service-connected disability is part of all initial or increased ratings claims.  

The Federal Circuit has held that TDIU is raised where a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  The Federal Circuit has held that for TDIU to be raised in an increased rating claim the Roberson criteria must be met.  Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009).

In the instant case, while the Veteran has reported some impairment on his employment as a result of his service-connected PTSD and bilateral hearing loss, the record reflects that although he is retired from ranching, he did so because of drought.  And in spite of his retirement, he continues to work on his ranch.  He has not reported that service connected disabilities cause him to be unemployable.  Additionally, both the March 2012 VA psychiatric examiner and April 2012 VA audiological examiner indicated that although his service-connected disabilities would cause some difficulty with employment, the Veteran was still able to perform substantially gainful employment.  In sum, there is no contention or evidence in the record to support a claim for a TDIU.  Given the absence of evidence of unemployability, a TDIU claim is not raised and further consideration is not warranted.


ORDER

Entitlement to an initial disability rating in excess of 70 percent for service-connected PTSD is denied.  

Entitlement to a compensable disability rating for service-connected bilateral hearing loss is denied.  



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


